Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7-8, 21, 31, 37-39 and 45-46 are objected to because of the following informalities:  Claims 1, 21, 31, 37-39 and 45-46 were amended, but did not underline the newly added claim limitations.

Response to Arguments
1.	Applicant's arguments filed in the amendment filed 5/10/2021 have been fully considered but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 



3.	Claim(s) 1-6, 31-36 and 39-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2021/0067282 to Yan et al. (hereinafter Yan) in view of U.S. Pre-Grant Publication US 2019/0254030  (Provisional Application No. 62/630,208)  to Wu et al. (hereinafter Wu)


As to claims 1, 31 and 39, Yan discloses a method for wireless communication, comprising: 
operating, at a user equipment (UE), in narrowband communications (Yan; Fig.4; [0027]; [0068]; [0071] discloses a narrowband communication in a UE or remote unit);
receiving, at the UE, a message in a physical broadcast channel via the narrowband communications (Yan; [0068] discloses of transmitting NB-PBCH);
identifying, at the UE, a message type of the message in the received physical broadcast channel (Yan; [0070]-[0071] discloses of extracting NB-MIB from the broadcast channel means NB-MIB is identified) ;
the message type comprises one of a narrowband master information block or a wideband master information block (Yan; [0070]-[0071] discloses of extracting NB-MIB from the broadcast channel. Here Yan is applied for the 1st alternative), and
the message comprises a binary value indicating the message type (Yan; [0084]; [0078]; [0097] discloses a binary value indicating a message type);
decoding, at the UE, a master information block in the physical broadcast channel based at least in part on the identified message type ((Yan; [0070]-[0071] discloses of extracting NB-MIB from the broadcast channel)

identifying, at the UE, a search space for a physical downlink control channel for receiving a system information block based at least in part on the decoded master information block (Wu; [0042] and [0038] in the provisional application discloses a UE obtain PDCCH search space from the MIB wherein the UE receives SIB by monitoring (=identifying) the PDCCH search space). 
 It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use a particular search space for the SIB and thus use the limited resources in an effective way.

As to claims 2, 32 and 40, the rejection of claim 1 as listed above is incorporated herein. In addition Yan-Wu discloses further comprising:
identifying a downlink control information in the physical downlink control channel (Wu; [0040]- [0042])

As to claims 3, 33 and 41, the rejection of claim 1 as listed above is incorporated herein. In addition Yan-Wu discloses further comprising:
 	scheduling a physical downlink shared channel based at least in part on the downlink control information (YAN; [0008]; NPDSCH (=physical downlink shared channel) carrying System Information BlockType1-NB (NB-SIB1) and SI-messages (=downlink control information))

As to claims 4, 34 and 42, the rejection of claim 3 as listed above is incorporated herein. In addition Yan-Wu discloses further comprising:


As to claims 5, 35 and 43, the rejection of claim 1 as listed above is incorporated herein. In addition Yann-Wu discloses wherein the UE comprises an internet of things (IoT) device, or a wearable device, or an industrial sensor, or video monitoring equipment, or any combination thereof (Yan; [0053] discloses IoT. Here Yan is applied for the 1st alternative)

As to claims 6, 36 and 44, the rejection of claim 1 as listed above is incorporated herein. In addition Yan-Wu discloses wherein the search space includes a search space configured for the narrowband communications ((Yan; [0084] discloses narrowband communication)

4.	Claim(s) 7-8, 37-38 and 35-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2021/0067282 to Yan et al. (hereinafter Yan) in view of U.S. Pre-Grant Publication US 2019/0254030  (Provisional Application No. 62/630,208)  to Wu et al. (hereinafter Wu) in view of U.S. Pre-Grant Publication US 2014/0133331 to Fu et al. (hereinafter Fu)

As to claims 7, 37 and 45, Yan-Wu discloses MIB message, but fails to disclose of using binary value of a reserved bit in the MIB that indicates the search space. However, Fu discloses 
wherein identifying, at the UE, the search space for the physical downlink control channel for receiving the system information block based at least in part on the decoded master information block, comprises: identifying a binary value of a reserved bit in the master information block that indicates a configuration of the search space (Fu; [0042]-[0045]).


As to claims 8, 38 and 46, the rejection of claim 7 as listed above is incorporated herein. In addition Yan-Wu-Fu discloses wherein the binary value of the reserved bit indicates one of: the UE to use a common search space control resource set and common search space monitoring occasion to configure the search space of the narrowband communications; or the UE is barred from accessing a cell (Fu; [0043] discloses of common search space is EPDCCH 0 means UE is barred from accessing a cell using common search space EPDCCH 1. Here Fu is applied for 2nd alternative  ).

5.	Claim(s) 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over ) U.S. Pre-Grant Publication US 2020/0252907 (Provisional Application No. 62/564,977) to Rune et al. (hereinafter Rune) in view of U.S. Pre-Grant Publication US 2021/0067282 to Yan et al. (hereinafter Yan)

 	As to claim 21, Rune discloses a method for wireless communication, comprising:
 	identifying, by a base station, a user equipment (UE) operating in narrowband communications (Rune; [0059]; [0061] and in provisional application page 7, lines 25-37 and page 8, lines 1-11 discloses a base station identifying NB UEs and WB UEs) ;
 	determining, by the base station, whether the UE coexists with an additional device operating in wideband communications (Rune; [0059]; [0061] and in provisional application page 7, lines 25-37 and page 8, lines 1-11 discloses a base station identifying NB UEs and WB UEs);
 	Rune discloses a base station determines NB UEs and WB UEs, but fails to disclose of setting a message type. However, Yan discloses 

the message type comprises one of a narrowband master information block or a wideband master information block (Yan; [0070]-[0071] discloses of extracting NB-MIB from the broadcast channel. Here Yan is applied for the 1st alternative), and
 	the message comprises a binary value indicating the message type (Yan; [0084]; [0078]; [0097] discloses a binary value indicating a message type)
 	transmitting, by the base station, the master information block in a physical broadcast channel via the narrowband communications to the UE (Yan; [0070]  discloses the NB-MIB is a broadcast signal transmitted on the anchor carrier)
 It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use a binary Value to indicate a particular message type.

As to claim 22, the rejection of claim 21 as listed above is incorporated herein. In addition Rune-Yan discloses further comprising:
setting the message type of a message in the master information block upon determining the UE does not coexist with another device operating in the wideband communications (Rune; [0059]-[0061]).

As to claim 23, the rejection of claim 21 as listed above is incorporated herein. In addition Rune-Yan disclose further comprising:
including configuration for narrowband communications in the master information block (Yan; [0084]).

As to claim 24, the rejection of claim 23 as listed above is incorporated herein. In addition Rune-Yan disclose further comprising:
setting the message type to a value that indicates to the UE to use the configuration to configure a search space for narrowband communications (Yan; [0070]-[0071]; [0084]).

As to claim 25, the rejection of claim 21 as listed above is incorporated herein. In addition Rune-Yan disclose wherein a binary value in the message indicates the message type, a first binary value indicating the master information block in the physical broadcast channel is configured for the narrowband communications (Yan; [0070]-[0071]; [0084]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478